DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore:
The first semi-minor axis from claims 24 and 38
The first co-vertex from claims 24 and 38
The second semi-minor axis from claims 24 and 38
The second co-vertex from claims 24 and 38
The major axis from claims 24 and 38
The curved major axis from claims 24 and 38
The turning point from claims 24 and 38
The support body from claim 34
The recess from claim 34
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the limitations from claims 24, 25, and 38 (i.e. the axii, co-vertexes, turning point, etc.) do not appear to be supported in the specification.  Also, the specification also does not appear to support the support body and recess limitations from claim 34.
Claim Objections
Claims 19, 20, 26, 27, and 35 are objected to because of the following informalities:
Claim 19, lines 9 and 10, recites “said flywheel mass elements” which should be changed to --said plurality of mass elements-- to maintain consistent claim terminology.
Claim 20, lines 3-4, recites “said flywheel mass elements” which should be changed to --said plurality of mass elements-- to maintain consistent claim terminology.
Claim 26, lines 18, 22, and 23, recites “said flywheel mass elements” which should be changed to --said plurality of mass elements-- to maintain consistent claim terminology.
Claim 27, lines 5-6, recites “said flywheel mass elements” which should be changed to --said plurality of mass elements-- to maintain consistent claim terminology.
Claims 35, lines 8 and 9, recites “said flywheel mass elements” which should be changed to --said plurality of mass elements-- to maintain consistent claim terminology.
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 19, 26, and 30-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 and 7-9 of U.S. Patent No. 11,293,517 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 1 of ‘517 discloses all of the claim limitations of current claim 19.
Claim 1 of ‘517 discloses all of the claim limitations of current claim 26.
Claim 3 (and claim 4 based on the optional limitation in current claim 30) of ‘517 discloses all of the claim limitations of current claim 30.
Claim 9 of ‘517 discloses all of the claim limitations of current claim 31.
Claim 2 of ‘517 discloses all of the claim limitations of current claim 32.
Claim 5 of ‘517 discloses all of the claim limitations of current claim 33.
Claim 7 of ‘517 discloses all of the claim limitations of current claim 34.
Claim 8 of ‘517 discloses all of the claim limitations of current claim 35.
Claim 1 of ‘517 discloses all of the claim limitations of current claim 36.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-34, 36, and 37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19, lines 10-11, recites “a predominantly elliptical shape” which is indefinite because it is unclear what the metes and bounds of the limitation are.  Either a shape is elliptical or it is not.  How can a shape be predominantly elliptical?
The term “low” in claim 21, line 2, is a relative term which renders the claim indefinite. The term “low” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  What one person considers as low may not be the same as what another person considers as low therefore the metes and bounds of the limitation cannot be determined.
Regarding claim 21, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
The term “hard” in claim 21, line 2, is a relative term which renders the claim indefinite. The term “hard” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  What one person considers as hard may not be the same as what another person considers as hard therefore the metes and bounds of the limitation cannot be determined.
The term “light” in claim 21, line 2, is a relative term which renders the claim indefinite. The term “light” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  What one person considers as light may not be the same as what another person considers as light therefore the metes and bounds of the limitation cannot be determined.
Claim 26, line 24, recites “a predominantly elliptical shape” which is indefinite because it is unclear what the metes and bounds of the limitation are.  Either a shape is elliptical or it is not.  How can a shape be predominantly elliptical?
Claim 27, lines 7-8, recites “optionally wherein the inserts are made from a low density material such as hard polymer or light metal alloy” which is indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
The term “low” in claim 27, line 7, is a relative term which renders the claim indefinite. The term “low” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  What one person considers as low may not be the same as what another person considers as low therefore the metes and bounds of the limitation cannot be determined.
Regarding claim 27, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
The term “hard” in claim 27, line 7, is a relative term which renders the claim indefinite. The term “hard” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  What one person considers as hard may not be the same as what another person considers as hard therefore the metes and bounds of the limitation cannot be determined.
The term “light” in claim 27, line 8, is a relative term which renders the claim indefinite. The term “light” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  What one person considers as light may not be the same as what another person considers as light therefore the metes and bounds of the limitation cannot be determined.
Claim 30, lines 4-5, recites “optionally wherein said plate and said shaft comprise a single component, or two separate components that are fixedly coupled to one another” which is indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 31, line 2, recites “two flywheel mass supports” which is indefinite because it is unclear how the two flywheel mass supports from claim 31 relate to the at least one flywheel mass support from claim 26, line 2.  Are the two flywheel mass supports separate structural elements?  Should claim 31 be changed to --wherein the at least one flywheel mass support is comprised of two flywheel mass supports--?
Claim 36, lines 1-2, recites “the non-circular shape approximates an ellipse” which is indefinite because it is unclear what the metes and bounds of the limitation are given the definition of approximate which is “to come near to; approach closely to” per dictionary.com.  The non-circular shape is an ellipse or it is not.
Claim 37, lines 1-2, recites “the non-circular shape approximating an ellipse is asymmetrical” which is indefinite because it is unclear what the metes and bounds of the limitation are given the definition of approximate which is “to come near to; approach closely to” per dictionary.com.  The non-circular shape is an asymmetrical ellipse or it is not.
Allowable Subject Matter
Claim 38 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 20-25, 27-29, and 37 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D ROGERS whose telephone number is (571)272-6561. The examiner can normally be reached Monday through Friday from 6AM-2:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571)272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM D ROGERS/           Primary Examiner, Art Unit 3656